2020 IL 124797



                                         IN THE
                                SUPREME COURT
                                             OF
                          THE STATE OF ILLINOIS




                                    (Docket No. 124797)

                THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
                   ALEJANDRO REVELES-CORDOVA, Appellant.


                             Opinion filed November 19, 2020.



        CHIEF JUSTICE ANNE M. BURKE delivered the judgment of the court, with
     opinion.

        Justices Kilbride, Garman, Karmeier, Theis, Neville, and Michael J. Burke
     concurred in the judgment and opinion.



                                         OPINION

¶1        Following a jury trial in the circuit court of Will County, defendant, Alejandro
     Reveles-Cordova, was found guilty of criminal sexual assault (720 ILCS 5/12-
     13(a)(1) (West 2010)) and home invasion predicated upon criminal sexual assault
     (id. § 12-11(a)(6)). On appeal, defendant contended that his criminal sexual assault
     conviction was a lesser-included offense of home invasion and, therefore, had to be
     set aside under the one-act, one-crime doctrine. The appellate court rejected this
     contention. 2019 IL App (3d) 160418. For the reasons that follow, we reverse the
     judgment of the appellate court.


¶2                                    BACKGROUND

¶3       Defendant’s convictions stem from an incident involving his former girlfriend,
     J.B. At trial, J.B. testified she and defendant had a 15-year relationship, during
     which time they purchased a home together in Romeoville, Illinois, and had three
     children. In January 2010, defendant moved from the home. Later that year, J.B.
     was granted an order of protection against defendant. The order prohibited
     defendant from having any contact with J.B. or the children and prohibited him
     from entering the Romeoville home.

¶4       J.B. testified that, on November 20, 2010, she was getting ready in her home
     for a date with a new boyfriend. After she exited the shower, she heard someone
     walking from the first floor to the second floor. She stood waiting and heard
     someone trying to get into her locked bedroom door. She then heard the door being
     kicked in and saw defendant enter the room. According to J.B., defendant was
     “going crazy.” He pushed J.B. and called her a “bitch” and asked why she had taken
     his children away. He started hitting the walls and himself and grabbed a vase of
     flowers on J.B.’s dresser and threw it to the floor. He also threatened to kill J.B.
     and take the children to Mexico.

¶5       J.B. stated that, at one point, defendant grabbed her cell phone from the
     nightstand and started going through it. While doing so, a text came in from J.B.’s
     new boyfriend. Defendant called the number and had a brief conversation with the
     boyfriend. After this, defendant became very aggravated. He pushed J.B. onto an
     ottoman at the end of her bed and started pulling down his pants. J.B. attempted to
     fight him off and told him to leave. Defendant then penetrated her vagina with his
     penis. J.B. testified that she was crying and repeatedly told defendant to stop.

¶6      After defendant finished, he pulled up his pants and again threatened to kill J.B.
     and take the children to Mexico. He then pushed J.B. onto the bed and began
     choking her. J.B. attempted to push defendant off and fight him, but when she could




                                             -2-
       no longer breathe, she stopped fighting. J.B. stated that defendant only let go of her
       when her cell phone rang. After that, defendant told J.B. he was going to come back
       and then left.

¶7         J.B. testified that she got dressed and went to her neighbor’s house and called
       the police. After the police arrived, J.B. was taken to the hospital for a sexual assault
       examination. J.B. stated she asked defendant repeatedly throughout the incident to
       leave.

¶8         Defendant testified on his own behalf. He stated that he and J.B. spoke on
       November 19 and arranged to meet the next day so he could retrieve some of his
       mother’s items from the Romeoville home. He denied arguing with J.B., pushing
       her, or choking her and testified they had consensual sexual relations. Defendant
       denied J.B. fought him off or told him to stop.

¶9         At the close of trial, a jury found defendant guilty of criminal sexual assault (id.
       § 12-13(a)(1)) and home invasion predicated upon criminal sexual assault (id. § 12-
       11(a)(6)). Defendant was sentenced to 11 years’ imprisonment for home invasion
       and 9 years’ imprisonment for criminal sexual assault, with the sentences to run
       consecutively. Thereafter, defendant filed a posttrial motion in which he argued, in
       part, that his criminal sexual assault conviction was a lesser-included offense of
       home invasion and, therefore, under the one-act, one-crime doctrine, he could be
       sentenced only on the home invasion conviction. The trial court denied the motion.

¶ 10       On appeal, the appellate court affirmed. 2019 IL App (3d) 160418. Relying on
       People v. Fuller, 2013 IL App (3d) 110391, the appellate court rejected defendant’s
       one-act, one-crime argument. 2019 IL App (3d) 160418, ¶ 65. In Fuller, the court
       observed that the offense of home invasion is committed when a person acting
       without authority knowingly enters the dwelling place of another, knowing that
       someone is present, and then commits one of several predicate acts. Fuller, 2013
IL App (3d) 110391, ¶ 21. These predicate acts include, for example, threatening
       the use of force with a knife or firearm or committing criminal sexual assault. Id.
       Given this structure of the home invasion offense, the Fuller court reasoned that it
       is possible in some instances to commit home invasion without committing
       criminal sexual assault. Id. ¶ 22. Therefore, the court concluded, criminal sexual
       assault should not be considered a lesser-included offense of home invasion. Id.
       The appellate court below declined to find that Fuller was wrongly decided and



                                                 -3-
       affirmed defendant’s convictions. 2019 IL App (3d) 160418, ¶ 65.


¶ 11                                        ANALYSIS

¶ 12       In People v. King, 66 Ill. 2d 551, 566 (1977), this court held that, when the State
       charges a defendant with multiple offenses that arise “from a series of incidental or
       closely related acts and the offenses are not, by definition, lesser included offenses,”
       multiple convictions and sentences can be entered. This has come to be known as
       the one-act, one-crime doctrine. People v. Miller, 238 Ill. 2d 161, 165 (2010). The
       one-act, one-crime doctrine requires a two-step analysis. Id. First, the court must
       consider whether the defendant’s conduct involved multiple acts or a single act.
       Multiple convictions are improper if they are based on precisely the same physical
       act. Second, if the conduct involved multiple acts, the court must determine whether
       one offense is a lesser-included offense of another. If an offense is a lesser-included
       offense, multiple convictions are improper. Id.

¶ 13       In Miller, this court held that, when determining when one offense is a lesser-
       included offense of another under King, courts should employ the “abstract
       elements” approach. Id. at 163. This approach requires the court to examine the
       statutory elements of the two offenses. “If all of the elements of one offense are
       included within a second offense and the first offense contains no element not
       included in the second offense, the first offense is deemed a lesser-included offense
       of the second.” Id. at 166. We observed this was the “strictest approach in the sense
       that it is formulaic and rigid, and considers ‘solely theoretical or practical
       impossibility.’ ” Id. (quoting People v. Novak, 163 Ill. 2d 93, 106 (1994)). In other
       words, it must be impossible to commit the greater offense without necessarily
       committing the lesser offense. Id.

¶ 14       The present case requires us to determine how the abstract elements approach
       applies to the offense of home invasion. In general, a defendant commits home
       invasion when

          “without authority he or she knowingly enters the dwelling place of another
          when he or she knows or has reason to know that one or more persons is present
          or he or she knowingly enters the dwelling place of another and remains in such




                                                -4-
          dwelling place until he or she knows or has reason to know that one or more
          persons is present”

       and he or she engages in a separate predicate act, listed in one of six subsections.
       720 ILCS 5/12-11(a) (West 2010). These predicate acts include using force or
       threatening to use force while armed with a firearm or other dangerous weapon (id.
       § 12-11(a)(1), (3)); intentionally causing injury (id. § 12-11(a)(2)); using force or
       threatening to use force and discharging a firearm (id. § 12-11(a)(4)); personally
       discharging a firearm that proximately causes great bodily harm (id. § 12-11(a)(5));
       and, relevant here, committing one of five sexual offenses, including criminal
       sexual assault (id. § 12-11(a)(6)). The question we must answer here is whether,
       under the abstract elements approach, a court looks only to the specific statutory
       subsection of home invasion with which a defendant is charged and convicted, or
       whether the court looks to the entire statutory provision.

¶ 15       A split among the districts of the appellate court has arisen as to this question.
       One line of decisions, identified by defendant as the Bouchee line, interprets Miller
       as requiring courts to consider all of the statutory sections of the two relevant
       offenses, not just the particular subsection under which the defendant was charged
       and convicted. See People v. Bouchee, 2011 IL App (2d) 090542, ¶ 11; Fuller, 2013
IL App (3d) 110391, ¶¶ 20-22. Under this interpretation, criminal sexual assault is
       not a lesser-included offense of home invasion (even when home invasion is
       predicated on criminal sexual assault), because it is possible to commit other forms
       of home invasion without committing criminal sexual assault.

¶ 16       The other line of cases, identified by defendant as the Skaggs line, interprets
       Miller to require courts to consider only the statutory subsection under which the
       defendant was actually charged and convicted. See People v. Skaggs, 2019 IL App
       (4th) 160335, ¶¶ 33-39; see also People v. Curry, 2018 IL App (1st) 152616, ¶¶ 26-
       28 (robbery and aggravated criminal sexual assault); People v. Gillespie, 2014 IL
       App (4th) 121146, ¶¶ 15-23 (armed violence and possession with intent to deliver).
       Under this interpretation, when a defendant is charged and convicted of criminal
       sexual assault and home invasion predicated on criminal sexual assault, criminal
       sexual assault is a lesser-included offense of home invasion because all of the
       elements of the sexual offense are included in home invasion and no other element
       must be proven. Thus, it is “theoretically and practically impossible to commit




                                               -5-
       home invasion under section 12-11(a)(6) without committing the sex offense listed
       in the home invasion charge.” Skaggs, 2019 IL App (4th) 160335, ¶ 39.

¶ 17       The appellate court below, as noted above, relied on the Bouchee line of cases.
       Defendant contends this was error, and we agree. We find instructive Whalen v.
       United States, 445 U.S. 684 (1980). In Whalen, the defendant was convicted of rape
       and the felony murder of the victim in the perpetration of that rape. Id. at 685. The
       defendant argued his sentence for rape had to be vacated because it merged with
       the felony-murder offense. Id. at 686. The offense of rape and the felony-murder
       offense, which specified six different predicate felonies, were separate statutory
       offenses. Id. The District of Columbia Court of Appeals concluded both sentences
       could stand. Id. at 686-87.

¶ 18       The United States Supreme Court reversed. Id. at 695. In so doing, the Court
       looked to the test announced in Blockburger v. United States, 284 U.S. 299, 304
       (1932), which held “ ‘[t]he applicable rule is that where the same act or transaction
       constitutes a violation of two distinct statutory provisions, the test to be applied to
       determine whether there are two offenses or only one, is whether each provision
       requires proof of a fact which the other does not.’ [Citations.]” Whalen, 445 U.S.
       at 692. In the case before it, the Court concluded it “plainly [was] not the case that
       ‘each provision requires proof of a fact which the other does not.’ ” Id. at 693
       (quoting Blockburger, 284 U.S. at 304). “A conviction for killing in the course of
       a rape cannot be had without proving all the elements of the offense of rape.” Id. at
       693-94.

¶ 19       The government nevertheless argued felony murder and rape were not the same
       offense “since the former offense does not in all cases require proof of a rape.” Id.
       at 694. Specifically, a defendant could commit the former offense in “the course of
       committing rape or robbery or kidnaping or arson, etc.” (Emphases in original.) Id.
       Therefore, according to the government, the defendant could properly be convicted
       of both offenses. The Court rejected this interpretation, stating:

          “Where the offense to be proved does not include proof of a rape—for example,
          where the offense is a killing in the perpetration of a robbery—the offense is of
          course different from the offense of rape, and the Government is correct in
          believing that cumulative punishments for the felony murder and for a rape
          would be permitted under Blockburger. In the present case, however, proof of



                                                -6-
          rape is a necessary element of proof of the felony murder, and we are
          unpersuaded that this case should be treated differently from other cases in
          which one criminal offense requires proof of every element of another offense.
          There would be no question in this regard if Congress, instead of listing the six
          lesser included offenses in the alternative, had separately proscribed the six
          different species of felony murder under six statutory provisions. It is doubtful
          that Congress could have imagined that so formal a difference in drafting had
          any practical significance, and we ascribe none to it.” Id.

       See also United States v. Mahdi, 598 F.3d 883, 890 (D.C. Cir. 2010) (when
       analyzing compound offenses, look to predicate offense charged); United States v.
       Kimbrew, 406 F.3d 1149, 1151 (9th Cir. 2005) (under Blockburger, consider
       elements of specific offense defendant alleged to have committed); United States
       v. McLaughin, 164 F.3d 1, 13 (D.C. Cir. 1998) (where list of offenses can serve as
       predicate, treat as if there is a separate provision for each offense on list); State v.
       Huff, 802 N.W.2d 77, 97-98, 98-99 (Neb. 2011) (possible predicates of a compound
       offense should not be incorporated into the offense when determining whether it
       contains elements another statute does not; when compound offense purportedly a
       greater offense, must consider specific predicate defendant charged with when
       comparing); State v. Zima, 102 Ohio St. 3d 61, 2004-Ohio-1807, 806 N.E.2d 542,
       ¶ 40 (under Blockburger, each statutory element should be construed to constitute
       separate offenses and analyzed accordingly).

¶ 20       We find the reasoning of Whalen persuasive in this case. Here, each of the
       alternative acts or predicates contained in the six subsections of section 12-11(a) of
       the home invasion statute should be construed as separately proscribed offenses.
       Additionally, the five sex offenses identified in subsection (a)(6) should be
       construed as separately proscribed offenses as well. To hold otherwise would mean
       that a mere “formal *** difference in drafting” (Whalen, 445 U.S. at 694) would
       determine whether one offense is a lesser-included offense of another. We cannot
       embrace such a result.

¶ 21       Based on this conclusion, we agree with defendant that we must vacate his
       conviction for criminal sexual assault. Proof of criminal sexual assault is a
       necessary element of proof of home invasion predicated on criminal sexual assault.
       All the elements of criminal sexual assault are included in the offense of home




                                                -7-
       invasion predicated on criminal sexual assault, and criminal sexual assault contains
       no element not included in home invasion. It is impossible to commit home
       invasion predicated upon criminal sexual assault without committing criminal
       sexual assault. As such, criminal sexual assault is a lesser-included offense of home
       invasion. Accordingly, we reverse the judgments of the circuit and appellate courts.
       In addition, we overrule the decisions in Fuller and Bouchee.


¶ 22                                     CONCLUSION

¶ 23       The judgments of the appellate and circuit courts are reversed. The cause is
       remanded to the circuit court with directions to vacate defendant’s conviction and
       sentence for criminal sexual assault.


¶ 24      Judgments reversed.

¶ 25      Cause remanded with directions.




                                               -8-